 


114 HR 2094 IH: To repeal titles I and II of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2094 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Westmoreland introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Agriculture, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal titles I and II of the Dodd-Frank Wall Street Reform and Consumer Protection Act. 
 
 
1.RepealTitles I and II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) are hereby repealed, and the provisions of law amended or repealed by such titles are restored or revived as if such titles had not been enacted.   